Citation Nr: 0336750	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-18 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of death 
of the veteran,

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A
§ 1318 (West 2002). 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and S.W.

ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran, who had active duty from April 1950 to March 
1954, died in March 1993.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The appellant and witness testified 
before the undersigned at a June 2003 hearing conducted in 
Washington, D.C.

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that the 
issues in this appeal must be remanded for further 
development of the evidence.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant seeks service connection for the cause of death 
of the veteran, her husband.  She argues that while the 
veteran died of heart failure, due to cardiomyopathy, the 
terminal condition was caused or aggravated by frostbite the 
veteran sustained while he was serving on active duty in the 
Korean conflict.  

The veteran's service medical records have not been obtained, 
and are presumed to have been destroyed by fire during the 
early 1970's at the National Personnel Records Center.  
Applicable law holds in this regard that in cases where the 
veteran's service medical records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
assist the claimant in the development of his case.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  Where service 
medical records are unavailable, the heightened duty to 
assist includes the obligation to search for alternate 
methods of proving service connection.  See Moore v. 
Derwinski, 1 Vet. App. 401 (1991).  "VA regulations do not 
provide that service connection can only be shown through 
medical records, but rather allow for proof through lay 
evidence."  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  

The record does not reflect that such efforts towards 
alternative methods of substantiating the claim have been 
undertaken.  In particular, the appellant has alleged that 
the veteran informed her that while serving during the Korean 
conflict, he sustained frostbite injuries to his lower 
extremities, and that he was treated continuously after 
service for its residuals.  Several lay statements of record 
reiterate the appellant's report.  

The appellant has proffered several photographs of the 
veteran while serving on active duty.  In one photograph, the 
veteran appears to be wearing a leg cast - the appellant 
reports that the photograph was obtained while the veteran 
was convalescing from an injury at a military hospital in 
Yokohama, Japan.  

The Board therefore is of the opinion that the records of the 
Surgeon General should be searched in order to ascertain if 
there exists any substantiation for the appellant's report 
relative to the veteran's in-service treatment.  However, 
because the record does not demonstrate the veteran's unit of 
assignment while stationed in Korea, and in order to ensure 
that all possible sources of information are researched, the 
appellant will be requested as below to provide further 
information towards substantiation of the claim.  

In this regard, the Board observes that in an August 2003 
letter, the appellant's niece noted that there were omissions 
on the veteran's DD Form 214 (Report of Separation from the 
Armed Forces) that "should be addressed at a later time."  
As a result of this remand, the appellant should attempt to 
clarify and provide, as much and as clearly as possible, data 
and documentation as to the veteran's unit, military duties, 
awards and decorations.   

Accordingly, this matter is REMANDED for the following 
development:

1.  The RO should request that the 
appellant provide any available 
information relative to the veteran's 
unit of assignment during the Korean War 
(e.g., military unit letters of 
commendation or appreciation, citations 
pertaining to individual awards, return 
envelopes from correspondence, etc.)  The 
RO will advise the appellant that she 
should provide as much detailed 
information as possible, in order to 
ensure a comprehensive effort towards 
substantiation of the claim.  The RO 
should then prepare legible copies of 
this information and associate it with 
the claims folder.  

2.  After the passage of a reasonable 
amount of time, the RO will request that 
the Office of  the Surgeon General, and 
any other appropriate Government or 
private records depository, to conduct a 
search of its files for substantiation of 
the appellant's report of the veteran's 
in-service injury.  

3. The RO should take such additional 
development action as it deems proper 
with respect to the claims in accordance 
with the provisions of the Veterans 
Claims Assistance Act (VCAA) as to notice 
and development.  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  Following such 
development, the RO should review and 
readjudicate the claims including with 
consideration of the evidence submitted 
directly to the Board in August 2003.  If 
any such action does not resolve the 
claims, the RO shall issue the appellant 
a Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 

